In a proceeding pursuant to *651Family Court Act article 6, the appeal, as limited by the appellant’s brief, is from so much of an order of the Family Court, Richmond County (Schechter, J.), dated July 8, 1993, as, after a hearing (Cognetta, J.), awarded custody of the parties’ two minor children to the father.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record overwhelmingly supports the Family Court’s determination, which is based upon the court’s assessment of the totality of the circumstances and all of the relevant factors, including the prior custodial arrangement, that the best interests of the children are served by awarding custody to the father (see, Eschbach v Eschbach, 56 NY2d 167; Friederwitzer v Friederwitzer, 55 NY2d 89; Matter of Nehra v Uhlar, 43 NY2d 242; Matter of Irene O., 38 NY2d 776, 777). Rosenblatt, J. P., Altman, Hart and Friedmann, JJ., concur.